I understand that the opinion written by my associate is not a precedent for holding that one who buys goods or borrows money upon the faith of his credit, would, upon failure to pay, be subject to prosecution for theft. If property is obtained on credit by false representations of existing facts, there may be a prosecution for swindling, but if the credit is obtained upon the simple promise to pay, accompanied by no fraudulent representations of existing facts, the prosecution for theft cannot be maintained. As I understand the record, the appellant did not obtain money as a loan on a promise to repay it, but on the false pretext that she had a scheme, which she described, whereby in speculation the money could be made to earn in a short time large returns, greatly in excess of the lawful interest rate.